CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




Exhibit 10.10(b)


First Amendment to License Agreement


This First Amendment to License Agreement (“Amendment”) is effective as of
December 5, 2018 (the “First Amendment Date”) and is made by and among Daré
Bioscience, Inc., a Delaware corporation (“Daré”), and TriLogic Pharma, LLC, a
Delaware limited liability company (“TriLogic”), and MilanaPharm LLC, a Delaware
limited liability company (“MilanaPharm,” and individually and collectively with
Trilogic each a “Licensor” and together “Licensors”). Licensors and Daré are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.


BACKGROUND


A.
Licensors and Hammock Pharmaceuticals, Inc., a Delaware corporation (“Hammock”),
are parties to that certain Exclusive License Agreement effective as of January
9, 2017 (“Original Agreement”) pursuant to which Licensors granted to Hammock an
exclusive license (or sublicense as the case may be consistent therewith) under
the Licensed Patents and Licensed Know-How.



B.
Contemporaneously herewith, Hammock and Daré have entered into that certain
Assignment Agreement pursuant to which Hammock assigned to Daré and Daré assumed
all of Hammock’s rights, duties and obligations under the Original Agreement.



C.
Licensors hereby consent to such assignment to and assumption by Daré of the
Original Agreement, and the Parties wish to amend the Original Agreement
pursuant to the terms of this Amendment.



D.
Capitalized terms used but not defined in this Amendment have the meanings
ascribed to them in the Original Agreement.



NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:


1.Amendments. The Original Agreement is amended as follows, with such amendments
effective as of the First Amendment Date:


1.1.    References to Hammock. All references in the Original Agreement to
Hammock shall hereafter refer to Daré Bioscience, Inc., and notices to Daré
shall be sent to





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




3655 Nobel Drive, Suite 260, San Diego, California 92122 to the attention of its
Chief Executive Officer.


1.2.    Milestone Payments. The following provision shall be added to the
Original Agreement as a new Section 4.2.1(vii) (and the foregoing subsection
(vi) of the Original Agreement shall be amended to include a semi-colon and the
word “and” to accommodate this addition):


(vii)    Upon the achievement of cumulative worldwide Net Sales of Licensed
Products of at least Fifty Million Dollars ($50,000,000): a onetime payment of
One Million Dollars ($1,000,000).


1.3.    Royalties. Section 4.3.1 of the Original Agreement is deleted in its
entirety and replaced with the following:


4.3.1. Royalty Rates. Subject to the terms and conditions set forth in this
Agreement, including, the terms of Sections 4.3.2, 4.3.3, 4.3.4, and 4.3.5, Daré
will pay to MilanaPharm a royalty equal to a percentage of Annual Net Sales of
each Licensed Product during the Royalty Term, which percentage is tiered in
accordance with the following table, and where “Annual Net Sales” means total,
worldwide Net Sales aggregated during any given calendar year (or portion
thereof with respect to the calendar year in which the Effective Date occurs,
and with respect to the calendar year during which this Agreement terminates or
expires):


Percentage of Annual Net Sales
Annual Net Sales
[***]%
< $[***] million
[***]%
Portion of Annual Net Sales equal to or greater than $[***] million but less
than $[***] million
[***]%
Portion of Annual Net Sales equal to or greater than $[***] million but less
than $[***] million
[***]%
Portion of Annual Net Sales equal to or greater than $[***] million but less
than $[***] million
[***]%
Portion of Annual Net Sales that is $[***] million or greater



Royalties shall be paid under this Section 4.3.1, on a country-by-country and
Licensed Product-by-Licensed Product basis, on Net Sales of each Licensed
Product made from the First Commercial Sale of such Licensed Product in each
country during the Royalty Term applicable to such Licensed Product.




2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




1.4.    Third Party Offset. Section 4.3.4(ii) of the Original Agreement is
deleted in its entirety and replaced with the following:


(ii)     (a) In the event that Daré reasonably determines that rights to Patent
Rights, Know-How or other intellectual property owned or controlled by a Third
Party are required to exercise the licenses granted to Daré hereunder, Daré
shall have the right to negotiate and acquire such rights through a license or
otherwise and to deduct from the then-current payments due to MilanaPharm the
amounts paid (including milestone payments, royalties or other license fees) by
Daré to such Third Party.


(b) In the event that Daré reasonably determines that rights to Patent Rights,
Know-How or other intellectual property owned or controlled by a Third Party are
strategically important or could add value to a Licensed Product in a manner
expected to materially generate or increase sales, the parties shall consult
with each other with respect to such Third Party Patent Rights, Know-How or
other intellectual property, and Daré shall have the right to negotiate and
acquire such rights through a license or otherwise, and, upon MilanaPharm’s
prior consent, which it will not unreasonably withhold, condition or delay, to
thereafter deduct the amounts paid (including milestone payments, royalties or
other license fees) by Daré to such Third Party from the then-current payments
due to MilanaPharm, subject to Section 4.3.4(ii)(c).


(c) If Daré acquires any rights described in Section 4.3.4(ii)(a) or Section
4.3.4(ii)(b), in no event shall the amounts due to MilanaPharm from Daré in any
Calendar Quarter be reduced in the aggregate by more than [***] percent
([***]%); provided further that in no event shall the amounts due to MilanaPharm
from Daré in any Calendar Quarter be reduced for any reason in the aggregate by
more than [***] percent ([***]%). Any amount that Daré is entitled to deduct
that is reduced by the foregoing limitation on the deduction, or is otherwise
not deducted in a particular Calendar Quarter (for example, if the amount due to
MilanaPharm is less than the amount due to such Third Party during such Calendar
Quarter), such amount that was not deducted shall be carried forward for up to
[***] ([***]) Calendar Quarters, and Daré may deduct such remaining and
unexpired amount from subsequent amounts due to MilanaPharm until the full
amount that Daré was entitled to deduct is deducted. Each Licensor shall
cooperate with Daré to acquire such rights at its reasonable request and
expense.


1.5.    Discontinuation of Sales. Section 12.5 of the Original Agreement is
deleted in its entirety and replaced with the following:


12.5. Discontinuation of Sales.


3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




    
12.5.1    Daré shall promptly notify MilanaPharm in the event that Daré, its
Affiliates and/or Sublicensees, as applicable, after having launched a Licensed
Product in any country, elects to discontinue the sale of such Licensed Product
in such country. In such case, MilanaPharm may terminate the license granted to
Daré under Section 2.1.1 of this Agreement solely with respect to such Licensed
Product in such country forthwith by giving notice in writing to Daré within
sixty (60) days of having first been notified in writing of such discontinuance.


12.5.2    If Daré and its Affiliates and Sublicensee after having launched a
Licensed Product in any country discontinues all commercially reasonable
marketing efforts to sell, and discontinues all sales of, the Licensed Product
in such country for a period of nine (9) months or more for reasons unrelated to
Force Majeure (where “Force Majeure” means any causes beyond the reasonable
control of such affected Selling Party including, but not limited to, fire,
flood, embargo, war, acts of war (whether war be declared or not), terrorism,
insurrection, riot, civil commotion, strike, lockout or other labor disturbance,
factory shutdowns, failure of public utilities or common carriers, act of God,
regulatory or safety issues, omission or delay in acting by any governmental
authority or a licensor), and if Daré, its Affiliates and/or Sublicensee
subsequently fails to resume commercially reasonable marketing efforts with the
intent to sell, such Licensed Product in such country within one hundred twenty
(120) days of having been notified in writing of such failure by MilanaPharm,
then the Parties shall meet in person to discuss the reasons for such
discontinuation and failure to resume.


12.5.3    If, during such meeting, Daré reasonably demonstrates that the
discontinuation and failure to resume is a strategic effort designed to increase
sales of the Licensed Product in such country at a later time (and nonlimiting
examples of strategic reasons include training and implementing a new
distributor, re-branding and/or re-launching the Licensed Product, etc.)
(“Strategic Justification”), then MilanaPharm shall allow Daré the opportunity
to recommence sales efforts within a reasonable period of time as the Parties
may agree, but not to exceed one hundred twenty (120) days from such meeting.


12.5.4    If Daré does not reasonably demonstrate a Strategic Justification
during such meeting, then MilanaPharm may terminate the license granted to Daré
under Section 2.1.1 of this Agreement solely with respect to such Licensed
Product in such country forthwith by giving ninety (90) notice in writing to
Daré.




4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.




For the purpose of this Section 12.5, sales of minimal, commercially
insignificant quantities of Licensed Product in a country shall be deemed to
constitute a discontinuation of sales in such country and shall also not qualify
for a resumption of material sales.


1.6.    Additional Milestone Payment. Section 4.2.2 of the Original Agreement is
deleted in its entirety and replaced with the following:


4.2.2    Additional Milestone Payment. Subject to the terms and conditions set
forth in this Agreement, (i) on the First Amendment Date, Daré shall pay to
MilanaPharm a payment of Twenty-Five Thousand Dollars ($25,000); and (ii) within
fifteen (15) days of the first to occur of (a) the first (1st) anniversary of
the First Amendment Date or (b) the closing of an equity financing with a third
party by Daré in which aggregate proceeds of at least Ten Million Dollars
($10,000,000) are raised (such date, the “Deferred Payment Trigger Date”), Daré
shall pay MilanaPharm a fee of Two Hundred Thousand Dollars ($200,000) (the
“Deferred Fee”). The Deferred Fee may be paid either (a) in cash or (b) by
delivery of shares of Daré Common Stock, with such choice being made in the sole
discretion of Daré. In the event that Daré elects to pay the Deferred Fee in
shares of Daré Common Stock, the number of shares of Daré Common Stock shall be
determined by dividing $200,000 by the average closing price of Daré common
stock for the five (5) trading day period immediately preceding the Deferred
Payment Trigger Date. For the purposes of the Deferred Fee, “Daré Common Stock”
means shares of common stock, $0.0001 par value per share, of Daré that have
been registered on a Form S-1 or Form S-3 and are eligible for trading on the
NASDAQ and that when issued are duly authorized, validly issued, fully paid, and
non-assessable, not subject to any pre-emptive rights, and freely tradeable by
MilanaPharm on the NASDAQ upon delivery to MilanaPharm. Any failure to pay the
milestone payment set forth herein when due shall constitute a breach of a
payment obligation entitling MilanaPharm to proceed to terminate this Agreement
in its entirety for breach pursuant to the terms of Section 12.2 of the
Agreement.


2.Miscellaneous. This Amendment shall be effective from the First Amendment Date
and in full force and effect until the expiration or termination of Original
Agreement. Except as expressly provided in this Amendment, the Original
Agreement remain unmodified and in full force and effect.


[Signature Page Follows]


5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.






IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed in
duplicate by their duly authorized representatives.


Daré Bioscience, Inc.
Trilogic Pharma, LLC
By: /s/Lisa Walters-Hoffert
By: /s/ James Harwick
Print Name: Lisa Walters-Hoffert
Print Name: James Harwick
Title: Chief Financial Officer
Title: President/CEO
Date: 12/05/2018
Date: 12/5/2018
 
 
MilanaPharm LLC
 
By: /s/ James Harwick
 
Print Name: James Harwick
 
Title: President/CEO
 
Date: 12/5/18
 





6

